Exhibit NOTE $24,500,000.00 October 1, 2008 FOR VALUE RECEIVED, the undersigned, Whitestone Offices LLC, a Texas limited liability company (“Borrower”), whose Federal Tax Identification Number is 26-3198833, promises to pay to the order of Nationwide Life Insurance Company, an Ohio corporation, its successors and assigns (“Lender”), the principal sum of $24,500,000.00, together with interest on the principal balance of this Note (the “Note”), from time to time remaining unpaid, from the date of disbursement by Lender at the applicable interest rate hereinafter set forth, together with all other sums due hereunder or under the terms of the Deed of Trust (as hereinafter defined) in lawful money of the United States of America which shall be legal tender in payment of all debts at the time of such payment (the “Loan”).Both principal and interest and all other sums due hereunder shall be payable at the office of Lender at One Nationwide Plaza, Fifth Floor, Columbus, Ohio43215, Attention:Real Estate Investments, or at such other place as Lender may from time to time designate.Said principal and interest shall be paid over a term, at the times, and in the manner set forth below: 1. Payment Provisions. (a) In the event that disbursement occurs on the first day of the month, then there shall be no payment of interim interest and the first payment due from Borrower hereunder shall be in accordance with subsection (b) below. (b) Monthly installments of interest only on the unpaid principal balance of this Note at the rate of 6.56% per annum (the “Applicable Interest Rate”) shall be due and payable in twelve (12) consecutive monthly installments commencing on November 1, 2008, and continuing on the first day of each calendar month thereafter (a “Payment Date”), with each such installment to be in the sum of $133,933.33, without deduction or set-off. (c) Thereafter, monthly installments of principal and interest on the unpaid principal balance of this Note at the Applicable Interest Rate, shall be due and payable in forty-seven (47) consecutive monthly installments commencing on November 1, 2009, and continuing on the first day of each calendar month thereafter, with each such installment to be in the sum of $166,345.48, without deduction or set-off. 2. Maturity.
